        Case 3:21-cv-00613-SHR Document 11 Filed 08/05/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BALL, #20190001029,              :       Civil No. 3:21-cv-0613
                                      :
                          Plaintiff,  :
                                      :
                  v.                  :
                                      :
LEA BAYLOR, et al.,                   :
                                      :
                          Defendants. :       Judge Sylvia H. Rambo

                                    ORDER
      AND NOW, this 5th day of August, 2021, upon consideration of the report and

recommendation of the magistrate judge (Doc. 9), and noting that no objections have

been filed, IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE for failure to pay the requisite filing and administrative fees. The Clerk

of Court is DIRECTED to administratively close this case.

                                             s/Sylvia H. Rambo
                                             United States District Judge
